        Case 1:19-mc-00145-TSC Document 108 Filed 06/25/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                     )
In the Matter of the                                 )
Federal Bureau of Prisons’ Execution                 )
Protocol Cases,                                      )
                                                     )
LEAD CASE: Roane et al. v. Barr                      )       Case No. 19-mc-145 (TSC)
                                                     )
                                                     )
THIS DOCUMENT RELATES TO:                            )
                                                     )
Lee & Honken v. Barr, et al., 19-cv-2559             )
Purkey v. Barr, et al., 19-cv-03214                  )
Nelson v. Barr, et al., 20-cv-557                    )
                                                     )

                     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
                        MOTION FOR EXPEDITED HEARING

       Defendants respectfully oppose Plaintiffs’ corrected motion for an evidentiary hearing to

present the live testimony of their medical experts in support of their motion for preliminary

injunction, ECF No. 106. Plaintiffs have improperly submitted extra-record expert declarations in

this record review case under the Administrative Procedure Act (“APA”), challenging the lethal

injection protocol issued by the Federal Bureau of Prisons (“BOP”) in July 2019 (the “July 2019

Protocol”). It is black-letter law that review of agency action under the APA is based on the

administrative record at the time of the agency’s decision. See, e.g., Florida Power & Light Co.

v. Lorion, 470 U.S. 729, 743 (1985) (“The focal point for judicial review should be the

administrative record already in existence, not some new record made initially in the reviewing

court.”) (citation omitted). For that reason, discovery is generally unavailable in APA cases such

as this, and the record is properly limited to information the agency relied upon for the challenged

decision. Here, the challenged decision is BOP’s issuance of the July 2019 Protocol, and thus
        Case 1:19-mc-00145-TSC Document 108 Filed 06/25/20 Page 2 of 6




evidence post-dating that decision—namely, Plaintiffs’ proposed live testimony of their experts—

should not be admitted.

       Moreover, even if admitting extra-record evidence were proper in this APA case, such

evidence is wholly unnecessary in light of the more than 120 pages of extra-record evidence

Plaintiffs have already submitted in the form of declarations referenced throughout in their motion

for preliminary injunction and attached to their previous preliminary injunction motions. See, e.g.,

ECF No. 102 at 7, 15 (citing declarations of Dr. Gail A. Van Norman, Dr. Mark A. Edgar, and

Michaela Almgren). Although Defendants maintain their objection to Plaintiffs’ reliance on those

extra-record declarations in this APA case, Plaintiffs should not be permitted to stretch the

principles of record review even further than they already have.

       Besides, as fully discussed in Defendants’ opposition to Plaintiffs’ motion for a preliminary

injunction—filed simultaneously with this opposition—even crediting the experts’ opinions set

forth in these declarations, Plaintiffs still are not likely to succeed on the APA or Eighth

Amendment claims for which they seek expedited discovery. Specifically, Plaintiffs cannot

prevail on their APA claim because, as the Administrative Record fully demonstrates, BOP

engaged in reasoned decision-making when adopting the July 2019 Protocol. And Plaintiffs are

unlikely to succeed on their Eighth Amendment method-of-execution claim in light of the well-

established heavy burden for such claims , as the standard is articulated in Bucklew v. Precythe,

139 S. Ct. 1112 (2019); Glossip v. Gross, 135 S. Ct. 2726 (2015); Baze v. Rees, 553 U.S. 35, 48

(2008). In particular, only last year the Supreme Court in Bucklew held that the use of a single-

drug pentobarbital protocol—which is substantively identical to the July 2019 Protocol—is

humane. Indeed, as Defendants also explained in their opposition brief to the motion for a

preliminary injunction, Plaintiffs’ experts rely only on dated materials that do not even speak to


                                                 2
        Case 1:19-mc-00145-TSC Document 108 Filed 06/25/20 Page 3 of 6




the precise issue upon which the experts seek to opine. Finally, as a matter of law, Plaintiffs

necessarily cannot meet their burden of pleading a known and available alternative method of

execution that is feasible and readily implemented, and that in fact significantly reduces a

substantial risk of severe harm. The absence of such an alternative renders it impossible for

Plaintiffs to succeed on their Eighth Amendment claim.

       For these reasons, the Court should deny Plaintiffs’ request for an expedited hearing.



Dated: June 25, 2020                         Respectfully submitted,
 MICHAEL R. SHERWIN                                 JOSEPH H. HUNT
 Acting United States Attorney                      Assistant Attorney General
 DANIEL F. VAN HORN                                 DAVID M. MORRELL
 Civil Chief, U.S. Attorney’s Office                Deputy Assistant Attorney General

 /s/ _Alan Burch___________                         PAUL R. PERKINS
 ALAN BURCH, D.C. Bar #470655                       Special Counsel
 Assistant United States Attorney
 U.S. Attorney’s Office                             JEAN LIN (NY Bar 4074530)
 for the District of Columbia                       Special Litigation Counsel
 Washington, D.C. 20530                             JONATHAN KOSSAK (D.C. Bar 991478)
 202-252-2550                                       CRISTEN C. HANDLEY (MO Bar 69114)
 alan.burch@usdoj.gov                               Trial Attorneys
                                                    Civil Division
                                                    Federal Programs Branch
                                                    Civil Division, Department of Justice
                                                    1100 L Street, N.W.
                                                    Washington, D.C. 20005
                                                    (202) 514-3716
                                                    Jean.lin@usdoj.gov
                                                    Jonathan.kossak@usdoj.gov
                                                    Cristen.handley@usdoj.gov


                                                    Attorneys for Defendants




                                                3
        Case 1:19-mc-00145-TSC Document 108 Filed 06/25/20 Page 4 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 25, 2020, I caused a true and correct copy of foregoing to be

served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s August

20, 2019 Order, below is a list of all plaintiffs’ counsel of record, where counsel noted with (*)

are apparently no longer with the identified firms.

 Joshua Christopher Toll                             Paul F. Enzinna
 King & Spalding LLP                                 Ellerman Enzinna PLLC
 (202) 737-8616                                      (202) 753-5553
 Email: jtoll@kslaw.com                              Email: penzinna@ellermanenzinna.com

 Charles Anthony Zdebski                             Brandon David Almond
 Eckert Seamans Cherin & Mellott, LLC                Troutman Sanders LLP
 (202) 659-6605                                      (202) 274-2864
 Email: czdebski@eckertseamans.com                   Email: brandon.almond@troutmansanders.com

 Gerald Wesley King, Jr.                             Donald P. Salzman
 Federal Defender Program, Inc.                      Skadden, Arps, Slate, Meagher & Flom LLP
 (404) 688-7530                                      (202) 371-7983
 Email: gerald_king@fd.org                           Email: Donald.salzman@skadden.com

 Charles Fredrick Walker                             Steven M. Albertson
 Skadden, Arps, Slate, Meagher & Flom LLP            Skadden, Arps, Slate, Meagher & Flom LLP
 (202) 371-7000                                      (202) 371-7112
 Email: Charles.Walker@skadden.com                   Email: Steven.Albertson@skadden.com

 Celeste Bacchi                                      Craig Anthony Harbaugh
 Office Of The Public Defender                       Federal Public Defender, Central District Of
 Capital Habeas Unit                                 California
 (213) 894-1887                                      (213) 894-7865
 Email: celeste_bacchi@fd.org                        Email: craig_harbaugh@fd.org

 Jonathan Charles Aminoff                     Alexander Louis Kursman
 Federal Public Defender, Central District Of Office Of The Federal Community Defender,
 California                                   EDPA
 (213) 894-5374                               (215) 928-0520
 Email: jonathan_aminoff@fd.org               Email: Alex_Kursman@fd.org

 Billy H. Nolas                            Kathryn B. Codd
 Federal Community Defender Office For The Vinson & Elkins, L.L.P.
 EDPA                                      (202) 639-6536
 (215) 928-0520                            Email: kcodd@velaw.com
 Email: Billy_Nolas@fd.org

                                                 4
      Case 1:19-mc-00145-TSC Document 108 Filed 06/25/20 Page 5 of 6




*Jeanne Vosberg Sourgens                      Robert E. Waters
Vinson & Elkins, L.L.P.                       Vinson & Elkins, L.L.P.
(202) 639-6633                                (202) 737-0500
                                              Email: rwaters@velaw.com

William E. Lawler, III                        Yousri H. Omar
Vinson & Elkins, L.L.P.                       Vinson & Elkins, L.L.P.
(202) 639-6676                                (202) 639-6500
Email: wlawler@velaw.com                      Email: yomar@velaw.com

Evan D. Miller                                Andres C. Salinas
Vinson & Elkins, L.L.P.                       Wilmer Cutler Pickering Hale & Dorr LLP
(202) 639-6605                                (202) 663-6289
Email: EMiller@velaw.com                      Email: Andres. Salinas@wilmerhale.com

Margaret O'Donnell                            *William E. Hoffman, Jr.
(502) 320-1837                                King & Spalding LLP
Email: mod@dcr.net                            (404) 572-3383

Abigail Bortnick                              Mark Joseph Hulkower
King & Spalding LLP                           Steptoe & Johnson LLP
(202) 626-5502                                (202) 429-6221
Email: abortnick@kslaw.com                    Email: mhulkower@steptoe.com

Matthew John Herrington                       Robert A. Ayers
Steptoe & Johnson LLP                         Steptoe & Johnson LLP
(202) 429-8164                                (202) 429-6401
Email: mherrington@steptoe.com                Email: rayers@steptoe.com

Amy J. Lentz                                  Robert L. McGlasson
Steptoe & Johnson LLP                         Mcglasson & Associates, PC
(202) 429-1320                                (404) 314-7664
Email: Alentz@steptoe.com                     Email: rlmcglasson@comcast.net

Gary E. Proctor                               Sean D. O'Brien
Law Offices Of Gary E. Proctor, LLC           Public Interset Litigation Clinic
(410) 444-1500                                (816) 363-2795
Email: garyeproctor@gmail.com                 Email: dplc@dplclinic.com


Scott Wilson Braden                          Shawn Nolan
Federal Public Defender, Eastern District Of Federal Community Defender Office, EDPA
Arkansas                                     (215) 928-0528
(501)-324-6144                               Email: shawn.nolan@fd.org
Email: Scott_Braden@fd.org

                                          5
      Case 1:19-mc-00145-TSC Document 108 Filed 06/25/20 Page 6 of 6




Amy Gershenfeld Donnella                       Joseph William Luby
Federal Community Defender Office, EDPA        Federal Public Defender, EDPA
(215) 928-0520                                 (215) 928-0520
Email: amy_donnella@fd.org                     Email: joseph_luby@fd.org

David Victorson                                Pieter Van Tol
(202) 637-2061                                 Hogan Lovells US LLP
Hogan Lovells US LLP                           (212) 918-3000
Email: David.Victorson@hoganlovells.com        Email: Pieter.Vantol@hoganlovells.com

John D. Beck                                   Jonathan Jeffress
Hogan Lovells US LLP                           Kaiser Dillon, PLLC
(212) 918-3000                                 (202) 640-2850
Email: john.beck@hoganlovells.com              Email: Jjeffress@kaiserdillon.com

Amelia J. Schmidt                              Andrew Moshos
Kaiser Dillon, PLLC                            Morris Nichols Arsht & Tunnell LLP
(202) 869-1301                                 (302) 351-9197
Email: Aschmidt@kaiserdillon.com               Email: Amoshos@mnat.com

Jennifer Ying                                  *Ryan M. Chabot
Morris Nichols Arsht & Tunnell LLP             Wilmer Cutler Pickering Hale & Dorr LLP
(302) 351-9243                                 (212) 295-6513
Email: Jying@mnat.com

Alan E. Schoenfeld                             Jennifer M. Moreno
Wilmer Cutler Pickering Hale & Dorr LLP        Office of the Public Federal Defender, District of
(212) 937-7294                                 Arizona
Email: Alan.Schoenfeld@wilmerhale.com          (602)382-2718
                                               Email: Jennifer_Moreno@fd.org
Kathryn L. Clune
Crowell & Moring, LLP                          Dale A. Baich
(202) 624-2500                                 Office Of The Federal Public Defender
Email: KClune@crowell.com                      (602) 382-2816
                                               Email: Dale_Baich@fd.org
Ginger D. Anders
Munger, Tolles & Olson, LLP
(202) 220-3200
Email: Ginger.Anders@mto.com


                                          /s/ Alan Burch
                                          ALAN BURCH
                                          Assistant United States Attorney




                                           6
